                     Case 1:20-cr-00067-PGG Document 21
                                                     20 Filed 05/08/20
                                                              05/07/20 Page 1 of 5
                                     MEMO ENDORSED                                   TEL: 516.795.2400
                                     The sentencing is adjourned to August 18,       FAX: 516.795.2425
                                     2020 at 4:00 p.m. Defendant's submission        www.rlangone.com
                                     is due July 30, 2020. The Government's
                                     submission is due August 6, 2020.
      ATTORNEYS AT LAW
        _____________
Richard M. Langone
MA JD LLM                                                                               Peter J. Tomao
                                                                                           Of Counsel
Patrice Langone
Paralegal                             May 8, 2020                                       Daniel J. Costello
                                                                                           Of Counsel
                                             May 7, 2020

        Service via ECF & Fax: 212-805-7986
        Hon. Paul D. Gardephe, District Court Judge
        United States Courthouse – SDNY (NYC)

                          Re: United States v. Adel Kellel (Dkt. 20-CR-0067) (PGG)
                           REQUEST FOR CONTINUANCE OF SENTENCING

        Dear Judge Gardephe:

              I represent the defendant in the above-referenced matter. I am writing to make
        two requests of the Court:

            •     First, enlarge the time the defense has to submit a Defendant’s Sentencing
                  Memorandum until the end of July; and,

            •     Second, postpone the sentencing until the end of summer to see how far COVID-
                  19 has spread in the federal prison system by then.

               Mr. Kellel has pled guilty to income tax evasion and is awaiting sentencing which
        is currently scheduled for June 29, 2020 at 4:00 P.M. He is a first offender with a
        sentencing guidelines range of 24-30 months (Level 17, CHS I). The completed PSR
        states that Pretrial Services has reported that his behavior while out on bond has been
        “perfect.” See PSR ¶ 5. And Probation opines that a below guidelines sentence would not
        be unreasonable, i.e., “A sentence within the applicable guideline range may be greater
        than necessary to comply with the sentencing purposes set forth in 18 U.S.C. §
        3553(a)(2).” Id. ¶ 97.

                  Enlargement of Time to Submit Defendant’s Sentencing Memorandum

                Defendant’s PSR is due today. However, Mr. Kellel has been in Egypt since
        March. He was there visiting his family when COVID-19 attacked the world, and
        airports in the U.S. and all around the world were ordered closed. Egypt is first opening
        up air travel back to the U.S. on June 1st; Mr. Kellel has an airline ticket on the
        first flight back to the U.S. (that same day, i.e., June 1). Pretrial Service is aware of

                          600 Old Country Road, Suite 328, Garden City, NY 11530
            Case 1:20-cr-00067-PGG Document 21
                                            20 Filed 05/08/20
                                                     05/07/20 Page 2 of 5
the situation; and I have (thankfully) heard no complaints from the government. See
Exhibit A. (Confirmation of Airline tickets attached).

       Because Mr. Kellel cannot leave Egypt until June 1st, I have been unable to sit
down and speak with him at length to gather the information necessary to prepare a
meaningful Defendant’s Sentencing Memorandum. I am also unable to investigate or
attempt to physically gather documents or information due to the nationwide lockdown
that is not scheduled to ease in the downstate area for another couple of weeks. For
example, we questioned the veracity of a government informant, Tetyana Mykhaylyuk,
and recently learned that in 2017, she owed the IRS $20,709 we which believe
represented winnings from gambling at Atlantic City. See Exhibit B. She is a witness
who falsely represented herself as Mr. Kellel’s “longtime manager” – and that used false
attribution as the basis for her purported knowledge as to how much “cash” followed
through the business each week. The government has acknowledged (in the Addendum
to the PSR) that Tetyana’s representation was false. Unfortunately, due to the current
situation, I have been unable to investigate or learn anything more about this critical
witness – whose veracity the defense contests.

      Accordingly, I respectfully request that the defendant’s time in which to submit
his Defendant’s Sentencing Memorandum be enlarged to July 30, 2020, to give me
adequate time to investigate and prepare the Defendant’s PSR after Mr. Kellel arrives
home. I am asking for an enlargement until July because it is still unclear when the
courts and county clerk’s offices will reopen, access to which is vital for the defense to
properly investigate the background of the government’s informants.

         Postponement of Sentencing Until the End of Summer

       This Court is (no doubt) aware that the COVIC-19 virus has been spreading in
federal and state correctional institutions across the nation. “Prisons are petri dishes for
contagious respiratory illnesses.” 1 Internationally, prisons have proven ripe for the rapid
spread of COVID-19. In China, officials confirmed 500 cases of coronavirus in prisons. 2
Courts across Iran have granted 54,000 inmates furlough as part of the measures to
contain coronavirus across the country. 3 Secretary of State Mike Pompeo has called for
Iran to release Americans detained there because of the “deeply troubling” “[r]eports that



1
    Letters to the Editor: A prison doctor’s stark warning on coronavirus, jails and prisons,
Los Angeles Times (Mar. 20, 2020), at https://www.latimes.com/california/story/2020-03-
20/prison-doctors-stark-warning-on-coronavirus-and-incarceration. See also Joseph A.
Bick (2007). Infection Control in Jails and Prisons. Clinical Infectious Diseases
45(8):1047-1055, at https://doi.org/10.1086/521910
2
  Rhea Mahbubani, Chinese Jails Have Become Hotbeds of Coronavirus As More Than
500 Cases Have Erupted, Prompting the Ouster of Several Officials, Business Insider
(Feb. 21, 2020), at https://bit.ly/2vSzSRT
3
  Claudia Lauer and Colleen Long, US Prisons, Jails On Alert for Spread of Coronavirus,
The Associated Press (Mar. 7, 2020),
https://apnews.com/af98b0a38aaabedbcb059092db356697
                                           2
         Case 1:20-cr-00067-PGG Document 21
                                         20 Filed 05/08/20
                                                  05/07/20 Page 3 of 5
COVID-19 has spread to Iranian prisons,” noting that “[t]heir detention amid
increasingly deteriorating conditions defies basic human decency.” 4

       Mr. Kellel is 63 years old, which places him in a delicate category for morbidity,
since COVIC-19 is especially onerous on the elderly. He also suffers from high
cholesterol, a factor associated with heart disease, another risk for morbidity in the event
of virus exposure. These factors militate in favor of taking extraordinary precautions to
prevent Mr. Kellel from acquiring COVID-19. Very little is still known about this virus,
other than the fact that its outcome on the afflicted is utterly unpredictable and varies
from mild to extreme – from no symptoms to death within days of acquiring the virus.

       Thus far, the general inmate population has not been tested for COVID-19; rather,
testing is performed if, and only if, an inmate becomes symptomatic. But according to
CDC and Dr. Fauci, asymptomatic carriers are repent and present the greatest danger
of spread; and prisons are believed to house many carriers of the virus. See, Ex. C (Aff.
Dr. Jonathan Giftos [March 30, 2020]); see also, Judge Rejects Feds’ Bid to Quash Report
on Brooklyn Federal Lockup, NYLJ Article (May 2, 2020). See Exhibit D.

       Dr. Jonathan Giftos, a clinical professor at the Albert Einstein College of
Medicine, and many other medical professionals, have opined that the New York federal
detention centers are ill-equipped to prevent the spread of the Corona virus and ensure
the safety of inmates detained at those facilities – and presumably other, similarly
situated federal correctional institutions. Giftos and others have called for the release of
all inmates at higher risk of morbidity whose release would pose no significant risk of
flight or threaten the welfare and safety of the community. See Ex. B; accord, A Storm
Is Coming: Fears of an Inmate Epidemic as the Virus Spreads in the Jails, The New York
Times (Mar. 21, 2020), at https://www.nytimes.com/2020/03/20/nyregion/nyc-
coronavirus-rikers-island.html.

       Accordingly, federal district court judges in both the EDNY and the SDNY have
been adjourning sentences and/or granting home confinement to first-offenders convicted
of non-violent crimes who do not present a significant risk or flight or significant danger
to the safety of the community. Mr. Kellel falls within the acceptable release criteria.

      A few examples: On March 12, 2020, in United States v. Raihan, 20-CR-68 (BMC),
Magistrate Orenstein, concerned about asymptomatic transmission, released the
defendant to home confinement, holding that increasing the population of the
Metropolitan Detention Center could present a “danger to the community”—the staff
and inmates inside the jail—by potentially bringing the virus into the facility. United
States v. Raihan, 20-CR-68 (BMC) (Mar. 12, 2020). A week later, conditions worsened
exponentially.

      On March 19, 2020, in United States v. Stephens, 15-CR-95 (AJN) (Mar. 19, 2020),
Judge Nathan ordered the defendant released (just thirteen days after having remanded

4
 Jennifer Hansler and Kylie Atwood, Pompeo calls for humanitarian release of
wrongfully detained Americans in Iran amid coronavirus outbreak, CNN (Mar. 10, 2020),
at https://cnn.it/2W4OpV7.
                                            3
         Case 1:20-cr-00067-PGG Document 21
                                         20 Filed 05/08/20
                                                  05/07/20 Page 4 of 5
him), “in light of circumstances that have changed since the March 6 hearing,” namely,
“the unprecedented and extraordinarily dangerous nature of the COVID-19 pandemic.”.
In setting bail, Judge Nathan noted that “[a] comprehensive view of the danger the
Defendant poses to the community requires considering all factors,” including COVID-
19. Id.
        And on March 19, 2020, the threat of coronavirus led Judge Ramos to release a
formerly detained individual on bail. See United States v. Santiago Ramos, 20-CR-04
(ER).
        For an extended discussion and catalogue of the numerous cases in which federal
courts have wrestled with the issue of release inmates from confinement (pre and post
plea)                 during             this              pandemic,               see:
https://www.dropbox.com/sh/ei4h91nrayjmbbb/AAD5005ruOdt3nyNGjhd_CyBa?dl=0
(collecting cases). 5

       The physical safety of the defendant must be a critical consideration when
sentencing a non-violent first offender to a period of incarceration. At this point we do
not know how COVID-19 may spread throughout the federal correctional system. Given
the relatively minor nature of this federal offense (without for an instant minimizing its
significance), it is respectfully submitted that caution counsels to wait and see.

      Therefore, we urge this Court in the interest of justice – and for the well-being of
Mr. Kellel – to postpone the sentencing until the end of summer (August-September) to

5
 Indeed, on April 6, 2020, Attorney General William Barr issued new guidelines on how
United States Attorneys should handle bond applications in light of COVID-19;
specifically, in addition to the criteria set forth in the Bail Reform Act (“BRA”), AUSAs
should,

      consider the medical risks associated with individuals being remanded into
      federal custody during the COVID-19 pandemic. Even with the extensive
      precautions we are currently taking, each time a new person is added to a jail,
      it presents at least some risk to the personnel who operate that facility and to
      the people incarcerated therein. It also presents risk to the individual being
      remanded into custody—risk that is particularly acute for individuals who are
      vulnerable to a serious infection under the Centers for Disease Control and
      Prevention (“CDC”) Guidelines. We have an obligation to minimize these risks
      to the extent possible while remaining faithful to the BRA’s text and
      discharging our overriding obligation to protect the public. That means you
      should consider not seeking detention to the same degree we would under
      normal circumstances—specifically, for those defendants who have not
      committed serious crimes and who present little risk of flight (but no threat to
      the public) and who are clearly vulnerable to COVID-19 under CDC Guidelines.
      In this analysis, the risk of flight and seriousness of the offense must be weighed
      against the defendant’s vulnerability to COVID-19. Accordingly, we should
      continue to seek detention for defendants who are charged with serious crimes
      and who pose a substantial risk of flight, or for defendants who would normally
      warrant detention under the BRA and who are not vulnerable to COVID-19
      under CDC Guidelines. See Exhibit E.
                                             4
         Case 1:20-cr-00067-PGG Document 21
                                         20 Filed 05/08/20
                                                  05/07/20 Page 5 of 5
see if it would be safe – at that time – to sentence Mr. Kellel to a term of incarceration;
or, alternatively, to home confinement, and/or to such other terms and conditions the
Court deems just and proper.

                                                     Respectfully yours,

                                                     /s/ Richard M. Langone
                                                     RICHARD M. LANGONE
                                                     rich@rlangone.com
                                                     516.795.2400

Cc:   AUSA JORGE ALMONE
      AUSA OLGA
      (Service by ECF and by e-mail)




                                           5
